PER CURIAM:
El 15 de noviembre de 1978 dictamos Sentencia en que suspendimos al Lie. Andrés Cardona Vázquez del ejercicio de la profesión de abogado. In re Cardona Vázquez, 108 D.P.R. 6 (1978). En 29 de marzo de 1979 declaramos sin lugar una reconsideración por él formu-lada, sin perjuicio de que pudiera solicitar su reinstalación y acreditar ser merecedor de ello al año.
Subsiguientemente el 10 de septiembre de 1981 solicitó su reinstalación y acompañó varios documentos en apoyo de la misma. En consideración a la misma designamos Comisionado Especial al Lie. Francisco Collazo Lizardi para que dilucidara y evaluara la prueba con la partici-pación del Procurador General.
I
Hechos los trámites de rigor, con fecha 25 de marzo de 1982, éste rindió su informe en el cual formula las siguientes determinaciones:
1- El querellado ha residido y trabajado en el Estado de New Jersey, EE. UU., durante los años subsiguientes a su desaforo.
*6882- Para las fechas de 27 de marzo de 1978 a 22 de junio de 1979 el querellado se desempeñó como oficial jurídico en la Oficina del Defensor Público, Región del Atlántico, Oficina de New Jersey. Desempeñó dichas funciones respon-sable y ejemplarmente, según se desprende de la prueba documental que obra en autos.
3- En junio de 1979 el querellado comenzó a trabajar en programas escolares y a estudiar en la Universidad de Rutgers, de donde finalmente obtiene el grado de Maestría en Educación el 21 de mayo de 1981. En adición a ello, cursó estudios de matemática avanzada en el Colegio Estatal de Glassboro.
4- Desde septiembre de 1979 hasta el presente el quere-llado ha desempeñado la posición de instructor de matemá-ticas en el Cumberland County College, Vineland, New Jersey.
5- Durante su estadía en el Estado de New Jersey el querellado ha estado envuelto en asuntos escolares y de la comunidad, como lo atestiguan no solamente su propia declaración sino también funcionarios de dicho estado cuyas comunicaciones constan en los autos. Ha sido miembro de organizaciones cívicas y públicas destinadas al mejoramiento de personas oprimidas de la sociedad, bien sea por prejuicios raciales, económicos o sociales. Ha desempeñado una labor ingente en procurar ayuda económica de diversos programas estatales y federales para personas menesterosas.
6- No hay evidencia en contrario de que la conducta y el comportamiento del querellado con posterioridad a su desa-foro no haya sido otra sino la de un educador en el pleno sentido de la palabra y un líder cívico en beneficio de sus compatriotas y de la gente menos privilegiada.
7- Tanto distinguidos abogados de nuestro foro que se han relacionado con el querellado, así como el Hon. Secretario del Trabajo y Recursos Humanos de P.R. y la representante del Procurador General coinciden en que el querellado se ha rehabilitado y por lo tanto debe ser restituido como miembro del foro puertorriqueño. (Énfasis suplido.)
*689II
Los criterios determinantes a considerar en toda solicitud de rehabilitación no sólo comprenden la suficiencia o no de la suspensión como castigo, sino la integridad moral del peticionario al momento de pretender su reingreso a la profesión. In re González, 60 D.P.R. 94 (1942); In re Sánchez, 74 D.P.R. 909 (1953); In re Cruz Disdier, 73 D.P.R. 346 (1952). El peso de la prueba recae sobre éste, quien debe demostrar que su conducta moral ha variado hasta alcanzar el grado y medida necesarios en que ese atributo resulta indispensable para estimarle capacitado para descargar intelectual y éticamente los deberes y obligaciones que se esperan de todo abogado. In re Figueroa Maestre, 38 D.P.R. 955 (1928). Habrá instancias en que estos requisitos concurran fehacientemente, y otras en que no podamos fácilmente detectarlos.
En el caso de autos ha quedado establecido “hasta donde humanamente puede una actitud moral ser demos-trada”, In re González, supra, pág. 98, que el peticionario Andrés Cardona Vázquez es acreedor a que sea reinte-grado al ejercicio de la profesión de abogado.

Se dictará la correspondiente sentencia.